Citation Nr: 1226010	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to accrued benefits. 

2.  Whether the Veteran's daughter, DN, is entitled to recognition as a helpless child of the Veteran.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  The Veteran died in September 2004.  The appellant, MM, is the Veteran's surviving daughter acting as guardian for DN. 

The issue of whether the Veteran's daughter, DN, is entitled to recognition as a helpless child of the Veteran is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In a June 2008 letter, the appellant indicated that she wished to withdraw the appeal for entitlement to accrued benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to accrued benefits by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).

In this case, a June 2008 letter from the appellant indicates that she desires to withdraw the appeal for entitlement to accrued benefits.  Consequently, there remains no allegation of error of fact or law for the Board to review with respect to this matter.  Accordingly, the appeal for entitlement to accrued benefits will be dismissed without prejudice.


ORDER

The appeal for entitlement to accrued benefits is dismissed.


REMAND

On appeal is the appellant's claim for recognition of her sister, DN, as a helpless child of the Veteran on the basis of permanent incapacity for self-support before attaining the age of 18.  The appellant has asserted that DN, who was born on February [redacted], 1945, has experiencing symptoms of mental health and seizure disorders since the age of three.  The appellant has asserted that her sister continues to be unable to care for herself and that her father provided all of her care and support until he was in his 70s at which time she was moved to a skilled nursing facility.  She stated that records from when DN was a young girl are not available as the facilities no longer exist and the doctors have passed away. 

To support the assertions made by the appellant, the appellant submitted multiple lay statements from family and friends indicating that DN's disability began prior to her 18th birthday.  She also requested the RO to obtain the private treatment records of DN's nursing facility.  A report of contact with DN's nursing home indicates current diagnosed conditions of paranoid schizophrenia, schizoaffective disorder, seizure disorder and developmental disability.  The nursing home representative stated that DN had one prior admission in 1988 before her permanent admission.  The Board notes that in 1988, DN was 43 years old.  There is no other evidence in the file that either confirms or refutes the appellant's assertions.  

The RO obtained a determination letter from the Social Security Administration (SSA).  The determination letter indicates that date of entitlement to Social Security benefits was January 1977.  The Board notes that in January 1977 she was 31 years old.    

The term 'child' for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, the 'focus of analysis must be on the claimant's condition at the time of his or her 18th birthday.'  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the child's condition subsequent to his or her eighteenth birthday is not for consideration.  If the individual in question is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that an individual was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id.

As noted above, there is a lack of evidence concerning DN's condition at the time in which she turned eighteen, which would have been February [redacted], 1963.  There is no medical evidence or scholastic information indicating that prior to DN turning eighteen that she was incapable of self-support.  As such, before addressing the merits of the claim, the Board finds that additional development of the evidence is required.

Although the appellant has submitted multiple record release forms, the RO has not received copies of DN's nursing home records.  The Board recognizes that the records will not start until 1988, well after DN turned 18; however, the records may include a competent medical history indicating DN's disorders manifested prior to February [redacted], 1963.  Therefore, the Board concludes that further development to obtain those records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AMC/RO should contact the appellant and obtain the names and addresses of all medical care providers, VA and non-VA, who treated DN for her disabilities.  After the appellant has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If the benefit sought on appeal is not granted, the appellant should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)




States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


